Order entered May 8, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00557-CV

                           CITY OF MCKINNEY, TEXAS, Appellant

                                                  V.

                           OH SKYLINE/380, L.P., ET AL, Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-02046-2011

                                              ORDER
        Before the Court is appellant’s May 3, 2013 unopposed motion to extend time to file

appellant’s brief pending settlement negotiations. Appellant’s motion is GRANTED to the

extent that appellant’s brief shall be filed on or before July 31, 2013. This order does not impact

the Court’s request for jurisdictional letter briefs due by appellant on May 13, 2013 or appellee’s

response due ten days after appellant’s letter brief is filed.


                                                         /s/     ELIZABETH LANG-MIERS
                                                                 JUSTICE